          Case 5:20-cv-03670-JFL Document 14 Filed 04/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



SKULL SHAVER, LLC,                    :
     Plaintiff and Counter Defendant, :
                                      :
            v.                        :              No. 5:20-cv-03670
                                      :
FREEDOM GROOMING,                     :
      Defendant and Counter Claimant. :
____________________________________


                                           ORDER

       AND NOW, this 13th day of April, 2021, upon consideration of Defendant’s Motion to

Dismiss, ECF No. 9, Plaintiff’s response thereto, ECF No. 10, and for the reasons set forth in the

Court’s Opinion issued this date, IT IS ORDERED THAT:

   1. Defendant’s motion, ECF No. 9, is DENIED.


                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr.________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge
